Dunbar, J.
(dissenting).—I think the phrase “actual cost” was used by the legislature in the most comprehensive sense, intending to include all the material and labor that was necessary to produce the plates. If the state had the type already set on some prior contract, by reason of which the plates could be produced at a lower rate, that was a benefit which should inure to the state and which should not be appropriated by the plaintiff. Nor do I think the expression, “ as shown by the item on the original bill,” is controlling. The legislature personally did not know what the itemized bill would show, but naturally supposed it would show the actual cost, and the actual cost was the essential thing in the mind of the legislature. The bill of the printer was simply referred to as a source of information. Believing that the acts were independent it follows that, in my judgment, the writ should be denied.